

116 HR 5006 IH: Expanding Access to Inpatient Mental Health Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5006IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Emmer introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide coverage under the Medicaid program for
			 services for the treatment of psychiatric or substance use disorders
			 furnished to certain individuals in an institution for mental diseases,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Access to Inpatient Mental Health Act. 2.Medicaid coverage for services for the treatment of psychiatric or substance use disorders furnished to certain individuals in an institution for mental diseases (a)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended—
 (1)in paragraph (29), by striking ; and at the end; (2)by redesignating paragraph (30) as paragraph (31);
 (3)by inserting after paragraph (29) the following new paragraph:  (30)services for the treatment of psychiatric or substance use disorders furnished to any individual who is eligible for medical assistance under the State plan (or a waiver of such plan), enrolled with a medicaid managed care organization (as defined in section 1903(m)(1)(A)) or a prepaid inpatient health plan described in section 1903(m)(9)(D)(iii)(I), and is a patient in an institution for mental diseases; and; and
 (4)in the matter preceding the subdivision (A) following paragraph (31), as redesignated by paragraph (2), by striking as otherwise provided in paragraph (16) and inserting as otherwise provided in paragraphs (16) and (30).
 (b)Conforming amendmentSection 1903(m)(7) of the Social Security Act (42 U.S.C. 1396b(m)(7)) is amended by inserting before the period at the end the following: , and made with respect to services described in such section provided before the date of enactment of the Expanding Access to Inpatient Mental Health Act.
 (c)Effective dateThe amendments made by subsection (a) shall apply with respect to medical assistance provided on or after the date of the enactment of this Act.
			